The opinion of the Court was delivered by
Gibson, J.
“I do give and bequeath to my son John and his heirs,” are the words of the first clause of this devise. No one could limit a fee simple more artistically and precisely. “With this proviso,” he continues, “that my son John shall not have any right nor power to sell nor convey the said farm,” an impotent attempt to give title to property without the incidents of ownership. Again: “But at his death, all the right, title, and interest shall be and remain perfect in his lawful heirs.” That expresses, in other words, what he had expressed before, and signifies no more than his notion of the intended disability. But whatever his plan, he has used technical words without anything to qualify their meaning, except ignorance of his inability to prescribe an impossible condition; from which it would he unsafe to infer that he stumbled on them by chance, or to mould the fee so as to give effect to a conjectural intention.
Judgment below reversed, and judgment for plaintiff in error.